      Case 2:18-cv-02043-KHV-JPO Document 77 Filed 09/04/19 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

WYATT CHRISTESON and                               )
PATRICK J. HILLS,                                  )
                                                   )
                             Plaintiffs,           )
                                                   )      CIVIL ACTION
v.                                                 )
                                                   )      No. 18-2043-KHV
AMAZON.COM SERVICES, INC.,                         )
                                                   )
                             Defendant.            )
                                                   )

                              JUDGMENT IN A CIVIL CASE

( )    JURY VERDICT. This action came before the Court for a trial by jury. The issues have
       been tried and the jury has rendered its verdict.

(X)    DECISION BY THE COURT. This action came to decision by the Court. The issues
       have been considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that pursuant to the Memorandum And Order
(Doc. #74) filed August 28, 2019, as well as the Order To Show Cause (Doc #75) filed August 28,
2019 and the corresponding Joint Response To Order To Show Cause (Doc. #76) filed on August
29, 2019, this action is DISMISSED as moot without prejudice.


Dated: September 4, 2019                           TIMOTHY M. O’BRIEN, CLERK

                                                   s/ Andrea Schreyer
                                                   Deputy Clerk
